Citation Nr: 1019143	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-35 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent prior to October 2, 2008 for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
70 percent after October 2, 2008 for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted entitlement to service 
connection for PTSD, assigning a 30 percent disability 
rating, effective from May 19, 1999.  

Subsequently, in a November 2004 rating decision, a 50 
percent disability rating was assigned, effective from August 
27, 2004.  Subsequently, in a January 2010 rating decision, 
the RO granted a 50 percent disability rating, effective from 
May 19, 1999, the date of the Veteran's claim for service 
connection and granted a 70 percent disability rating, 
effective October 2, 2008.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As the Veteran's claim has not 
been granted in full and the Veteran did not withdraw his 
claim of entitlement to a higher initial disability rating 
for PTSD, the matter remains before the Board for appellate 
review.  

The Board notes that the November 2004 rating decision denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The Veteran submitted a timely 
notice of disagreement and a statement of the case (SOC) was 
issued in March 2008.  However, the Veteran did not perfect 
his appeal and, therefore, the issue of entitlement to a TDIU 
is not before the Board at this time.  

In June 2006 and July 2009, the Board remanded the Veteran's 
claim for additional development.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In resolving the benefit of the doubt in favor of the 
Veteran, prior to April 9, 2009, the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, but was not manifested by total 
occupational and social impairment.

3.  In resolving the benefit of the doubt in favor of the 
Veteran, from April 9, 2009, the Veteran's PTSD has been 
manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, 
prior to April 9, 2009, the criteria for an initial 70 
percent disability rating, but no higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving any reasonable doubt in the Veteran's favor, 
from April 9, 2009, the criteria for an initial 100 percent 
disability rating for PTSD have been met.                38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to the Veteran's claim for a higher initial 
disability rating, the law requires VA to notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability rating assigned following the grant of 
service connection for PTSD.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim for an initial 
increased disability rating for PTSD.  The Board recognizes 
that the Veteran's claim was remanded in July 2009 to request 
VA treatment records from the McGuire VA Medical Center 
(VAMC) from May 1999 to the present.  The record shows that 
the records were requested and associated with the claims 
file.  Therefore, the Board finds that the remand directives 
were completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the Veteran was also afforded VA examinations in 
July 1999, August 2004, and November 2006 in connection with 
his claim.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the 
examinations obtained in this case are more than adequate, as 
the reports were predicated on reviews of the claims file and 
all pertinent evidence of record, and fully addressed the 
rating criteria that are relevant to rating PTSD in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of 
entitlement to a higher initial disability rating for PTSD 
has been met.          38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an initial rating on appeal was erroneous . . . ." Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling prior to October 2, 2008 and as 70 percent 
disabling after October 2, 2008 under       38 C.F.R. § 
4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is granted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial disability rating of 70 
percent for his service-connected PTSD prior to April 9, 2009 
and is entitled to an initial disability rating of 100 
percent for his PTSD from April 9, 2009.  

The VA treatment records show that the Veteran has 
irritability, hypervigilance, nightmares, flashbacks, low 
energy, experiences social isolation and has been assigned 
GAF scores of 50, indicating serious impairment.    

The Veteran underwent a VA examination in August 1999.  The 
Veteran avoided direct eye contact and had a restricted range 
of affect.  He had a great deal of difficulty being goal 
directed and for the most part was very tangential, 
circumstantial, and needed frequent redirection.  He stated 
that he did not like people over his shoulder or working with 
him.  He had difficulty holding his concentration.  He denied 
hallucinations.  He had also shown a great deal of lack of 
judgment over the years, stepping into fights, disarming 
threatening people, and provoking aggression and violence in 
others.  The examiner listed a GAF score of 50 and noted that 
the Veteran had serious symptoms of impairment.  The examiner 
explained that the Veteran had suicidal ideation and 
provocation throughout the years along with social 
dysfunction and an inability to work with others has been 
maintained through his adult life since his return from 
Vietnam.  

A September 2001 VA treatment record noted that the Veteran's 
sleep was poor, he had poor concentration, vague suicidal 
ideation, and frightening flashbacks.  

A June 2004 VA treatment record noted that the Veteran was 
overwhelmed and anxious and reported increasing nightmares 
and flashbacks.  He was hypervigilant and socially withdrawn.  
The mental status examination showed that the Veteran had 
psychomotor retardation, but speech was relevant and 
coherent.  The Veteran was also oriented to all spheres.  

The Veteran underwent a VA examination in August 2004.  The 
Veteran was alert, attentive, and oriented in all spheres.  
The Veteran's speech was clear, goal directed, spontaneous, 
and normally paced.  His thought content was rational and he 
had no history of hallucinations or delusions.  The Veteran 
described himself as hypervigilant and stated that he had a 
number of friends but had been withdrawn from them for the 
past number of months.  The Veteran reported that he had been 
bothered by thoughts of suicide, but denied any intent or 
plan to harm himself.  The examiner noted that the Veteran's 
insight and judgment appeared to be somewhat weak.  The 
examiner listed a GAF score of 50, indicative of serious 
impairment.  He concluded that the Veteran appeared to be 
genuinely emotionally distressed with crying and psychomotor 
agitation.  However, the examiner indicated that there was a 
confound in regard to distinguishing how much of his distress 
relates to PTSD versus active narcotic withdrawal.  The 
examiner noted that there were significant PTSD issues with 
the Veteran.  

In the March 2005 and May 2005 VA treatment records, the 
Veteran described recurrent nightmares, flashbacks with 
auditory and visual hallucinations, concentration problems, 
and avoidance behavior.  He had the tendency to socially 
withdraw and isolate from others and his social networks were 
few.  

An October 2006 VA treatment record shows that the Veteran's 
judgment, insight, and reliability were poor.  

The Veteran underwent a VA examination in November 2006.  He 
reported that his work history had been poor over the years 
due to problems with emotional instability and back pain.  He 
was alert, attentive, and oriented to all spheres.  His sleep 
was poor and he experienced nightmares on a daily basis.  
There was no history of hallucinations or delusions.  The 
Veteran indicated that he tried to isolate himself by staying 
within his own home.  He has tried to interact with others, 
but finds it hard to feel close to others.  The Veteran 
described persistent problems with social detachment and 
distancing.  He indicated he was still getting along well 
with his wife.  He had been experiencing suicidal ideation as 
recently as the morning of the examination.  However, the 
Veteran denied intent or plan to harm himself.  The examiner 
assigned a GAF score of 49.  The examiner concluded that the 
Veteran demonstrated symptoms reflective of severe PTSD.  It 
was noted that the Veteran also demonstrated prominent 
depressive symptoms that are closely intertwined with his 
PTSD.  The examiner explained that the Veteran's high, 
chronic degree of emotional instability will significantly 
impair his ability to manage his concentration, emotional 
stability, social interaction, and demands of employment on a 
regular basis.  

In an April 2008 VA treatment record, the Veteran reported 
continuous difficulty controlling psychological pain and 
still struggled with isolation and inability to maintain 
social contact and inability to regular affect.  In the past, 
the Veteran reported that he has hurt people and feared that 
he still had the potential to harm people if he loses control 
of himself.  It was noted that he had not been able to work 
for the last 10 years and is not able to be employed 
currently due to psychological factors related to his PTSD.  

An April 2009 VA treatment record noted that the Veteran was 
unable to function on a moment to moment basis and had 
extremely rambling thoughts and could not keep his thoughts 
straight for any period of time.  The physician noted that 
the Veteran was unable to function in any job setting and has 
not been able to be employed or hold any steady job for the 
past several years.  The Veteran's reports evidenced a total 
social and occupational inability to function.  It was noted 
that the Veteran evidenced gross impairment in his thought 
processes and could not maintain a coherent train of thought 
during a conversation on any topic.  The Veteran was unable 
to remember where and when he was supposed to be as a result.  

Initially, the Board notes that the Veteran has been granted 
a 50 percent initial disability rating for his PTSD, 
effective May 19, 1999, the date of his claim, and a 70 
percent initial disability rating, effective October 2, 2008.  
In reviewing the aforementioned evidence, the Board finds 
that the Veteran is entitled to a 70 percent disability 
rating prior to April 9, 2009.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The medical evidence of record 
shows that the Veteran has exhibited several symptoms shown 
in the higher disability rating of 70 percent prior to April 
9, 2009 including impaired impulse control (such as 
unprovoked irritability with periods of violence), difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting), and an inability to establish and maintain 
effective relationships.  See August 1999 VA examination and 
VA treatment records.  The evidence shows that the Veteran 
has been socially isolated and violent in the past.  
Furthermore, the August 1999 VA examiner noted that the 
Veteran had an inability to work with others.  In addition, 
the Veteran was noted to have an inability to maintain social 
contact and voiced his concerns that he had the potential to 
hurt people if he loses control of himself.  See April 2008 
VA treatment record.  As noted above, it is not required to 
find the presence of all, most, or even some, of the 
enumerated symptoms recited for particular ratings.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, in 
resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran's symptoms more closely 
approximate a 70 percent disability rating for PTSD prior to 
April 9, 2009.  See 38 C.F.R. § 3.102, 4.3, 4.7, see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board finds, however, that the Veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent prior to 
April 9, 2009.  In this respect, the Board observes that the 
Veteran has been unemployed since 1999.  However, 
unemployment does not, in and of itself, warrant a 100 
percent disability rating.  The medical evidence 
affirmatively shows that the Veteran's PTSD was not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Although the medical evidence shows several 
notations of vague hallucinations, there is no evidence that 
the Veteran experiences persistent delusions or 
hallucinations.  Indeed, he has specifically denied 
experiencing hallucinations on multiple occasions.  See 
August 2004 VA examination report, see November 2006 VA 
examination report, see April 2009 VA treatment record.  
Furthermore, although the Veteran has had several notations 
of poor judgment and insight, there is no indication that the 
Veteran had gross impairment in thought processes.  Finally, 
the record shows that, although the Veteran suffers from 
severe social and occupational impairment, his symptoms have 
not caused total social and occupational impairment prior to 
April 9, 2009.  In this regard, the Board observes that, 
while the Veteran essentially stays to himself and avoids 
most people, he nevertheless maintained a long-term 
relationship with his wife.  Moreover, none of the VA 
examiners indicated that there was any evidence of any 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  In light of the 
foregoing, the preponderance of the evidence is against a 
finding that the Veteran's PTSD is productive of total 
occupational and social impairment prior to April 9, 2009.  

In reaching this conclusion, the Board takes note of the 
assigned GAF scale scores. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
The Veteran's GAF scores have ranged from 49 to 50, 
indicating serious symptoms.  However, the Board finds that 
the GAF scores do not warrant a disability rating of 100 
percent prior to April 9, 2009.  GAF scores are just one part 
of the medical evidence to be considered and are not 
dispositive.  In evaluating all of the evidence of record, as 
shown above, the Board finds that the Veteran's symptoms more 
nearly approximate the criteria for a 70 percent disability 
rating prior to April 9, 2009.

However, the Board finds that from April 9, 2009, the 
Veteran's PTSD has manifested in total social and 
occupational impairment, to warrant the assignment of an 
initial 100 percent disability rating.  The VA treatment 
record dated in April 9, 2009, shows that the Veteran's 
examining VA psychologist indicated that the Veteran had a 
total social and occupational inability to function.  
Specifically, the Veteran had gross impairment of thought 
processes and an inability to function on a moment to moment 
basis.  The Veteran was unable to function in any job setting 
and was unable to remember where and when he was supposed to 
be.  Therefore, the record shows that the Veteran exhibits 
several symptoms shown in the disability rating of 100 
percent including gross impairment of thought processes, 
inability to function on a daily basis, and a total social 
and occupational inability to function.  As noted previously, 
it is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Therefore, in resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran's 
symptoms more closely approximate a 100 percent disability 
rating for PTSD beginning April 9, 2009.  See 38 C.F.R. § 
3.102, 4.3, 4.7, see also Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned rating for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  
As such, referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun v. Peake, 22 
Vet App 111 (2008).


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted prior to April 9, 2009, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted from April 9, 2009, subject to the rules 
and regulations governing the payment of VA monetary 
benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


